                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                            Case No. 20-C-561

MARK JENSEN,
NURSE GWEN VICK,
JENNIFER KACYON, and
CRYSTAL MARCHANT,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Brandon Bradley, Sr., who is serving a state prison sentence at the Columbia

Correctional Institution and is representing himself, filed this action pursuant to 42 U.S.C. §1983,

alleging that his civil rights were violated while he was incarcerated at the Waupun Correctional

Institution. On December 14, 2020, Defendants moved for summary judgment on the ground that

Bradley failed to exhaust the available administrative remedies before he initiated this lawsuit.

Dkt. No. 41. The Court will grant the motion and dismiss this case.

                                        BACKGROUND

       The Court allowed Bradley to proceed on Eighth Amendment deliberate indifference

claims against Defendants based on his allegations that Defendants refused to provide him medical

treatment following an alleged assault on June 2, 2018. Dkt. No. 44 at ¶2. On June 18, 2020,

Bradley filed an inmate complaint asserting that medical staff had failed to treat him on June 3,

2018. Id. at ¶5. That same day, the institution complaint examiner (ICE) returned the inmate

complaint to Bradley and told him he could resubmit his complaint after remedying two issues.




         Case 1:20-cv-00561-WCG Filed 01/28/21 Page 1 of 5 Document 60
Id. at ¶¶6-7. First, Bradley had to submit supporting documentation showing he attempted to

informally resolve his issue and, second, he had to limit his inmate complaint to one clearly

identified issue. Id. at ¶7. There is no record of Bradley resubmitting his inmate complaint or

appealing the rejection of his inmate complaint. Id. at ¶8.

                                       LEGAL STANDARD

        Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). In deciding a motion for summary judgment, the Court must view the evidence

and draw all reasonable inferences in the light most favorable to the non-moving party. Johnson

v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four

Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). In response to a properly supported

motion for summary judgment, the party opposing the motion must “submit evidentiary materials

that set forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co.,

612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than

simply show that there is some metaphysical doubt as to the material facts.” Id. Summary

judgment is properly entered against a party “who fails to make a showing to establish the existence

of an element essential to the party’s case, and on which that party will bear the burden of proof at

trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)).

                                             ANALYSIS

       The Prison Litigation Reform Act (PLRA), which applies to this case because Bradley was

a prisoner when he filed his complaint, provides that an inmate cannot assert a cause of action

under federal law “until such administrative remedies as are available are exhausted.” 42 U.S.C.



                                                   2

         Case 1:20-cv-00561-WCG Filed 01/28/21 Page 2 of 5 Document 60
§1997e(1). According to the U.S. Supreme Court, exhaustion of administrative remedies must be

done “properly” because “no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

To properly exhaust administrative remedies, prisoners must file their inmate complaints and

appeals in the place, at the time, and in the manner that the institution’s administrative rules

require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       Defendants argue that the Court must dismiss this case because Bradley failed to exhaust

the available administrative remedies before he initiated this lawsuit. Although Bradley submitted

an inmate complaint, that complaint was returned to him unfiled with the opportunity to resubmit

it after he addressed identified deficiencies. Records indicate that Bradley neither resubmitted his

inmate complaint nor appealed the rejection of his inmate complaint. According to Bradley, he

“appealed all rejections in this matter via US mail” and “submitted multiple ICE’s regarding the

abuse suffered in this case that went unresponded [sic] to.” Dkt. No. 48 at 2. Bradley asserts that

he “was h[i]ndered in every way by DCI, CCI, WCI, ICE Dept and security staff,” making the

administrative remedies unavailable. Id.

       Bradley has not created a genuine issue of triable fact regarding whether he resubmitted an

inmate complaint and/or appealed the rejection of his original inmate complaint. Bradley vaguely

asserts that he “appealed all rejections” and “submitted multiple ICE’s” but he does not include

details to support these assertions, such as when he submitted the inmate complaints and appeal or

the substance of the inmate complaints and appeal. Similarly, he asserts that he was “hindered”

from availing himself of the administrative process, but he does not say who hindered his efforts,

when they hindered his efforts, or how they hindered his efforts.




                                                 3

         Case 1:20-cv-00561-WCG Filed 01/28/21 Page 3 of 5 Document 60
       To avoid summary judgment, a “party must supply evidence sufficient to allow a jury to

render a verdict in his favor.” Williams v. Ramos, 71 F.3d 1246, 1248 (7th Cir. 1995). To rebut

Defendants’ evidence showing that Bradley did not file additional inmate complaints and did not

appeal the rejected inmate complaint, Bradley needed more than just a bald assertion that

Defendants’ evidence was wrong. See Turner v. The Saloon, Ltd., 595 F.3d 679, 691 (7th Cir.

2010) (reiterating that “an opponent of summary judgment must do more than raise ‘some

metaphysical doubt as to the material fact’” (citations omitted)). Given the unsupported and flimsy

nature of Bradley’s statements, no jury could reasonably find in his favor.

       Further, as the Seventh Circuit recently observed, Wisconsin prisons have established

complaint procedures that allow prisoners to raise concerns about unaddressed inmate complaints

and appeals. See Lockett v. Bonson, 937 F.3d 1016, 1026-27 (7th Cir. 2019). Bradley presents no

evidence suggesting that he availed himself of the complaint procedures in an effort to understand

why his inmate complaints and/or appeal were not being addressed. His failure to make such an

inquiry is fatal to his assertion that he exhausted the available remedies.       Id. at 1027-28.

Defendants are entitled to summary judgment.

       Because the Court has determined that Bradley failed to exhaust the available

administrative remedies before he initiated his lawsuit, the Court cannot reach the merits of

Bradley’s claims. Accordingly, the Court will deny Bradley’s motion for summary judgment,

which the Court had previously stayed pending its resolution of Defendants’ motion for summary

judgment on exhaustion grounds.




                                                4

         Case 1:20-cv-00561-WCG Filed 01/28/21 Page 4 of 5 Document 60
                                             CONCLUSION

        For these reasons, Defendants’ motion for summary judgment on exhaustion grounds (Dkt.

No. 41) is GRANTED, Bradley’s motion for summary judgment (Dkt. No. 34) is DENIED, and

this case is DISMISSED without prejudice. The Clerk is directed to enter judgment accordingly.

        SO ORDERED at Green Bay, Wisconsin this 28th day of January, 2021.

                                                           s/ William C. Griesbach
                                                           William C. Griesbach
                                                           United States District Judge


 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      5

          Case 1:20-cv-00561-WCG Filed 01/28/21 Page 5 of 5 Document 60
